—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered October 8, 1996, convicting him of attempted criminal sale of a controlled substance in the fifth degree and criminal sale of marijuana in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The determination of whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see CPL 220.60 [3]; People v Marzocco, 278 AD2d 515; People v DeLeon, 254 AD2d 430, 431). In this case, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea, without a hearing, since his unsubstantiated claims of coercion and dissatisfaction with his attorney’s representation were refuted by his statements during the plea allocution (see People v Fernandez, 291 AD2d 456; People v DeLeon, supra). Prudenti, P.J., O’Brien, McGinity and Crane, JJ., concur.